WESTERFIELD, J.
This is a suit on eight notes of $25.00 each. The notes represent the final monthly installments due on the purchase price of' a certain Cadillac automobile, sold by plaintiff to defendant, and are secured by a chattel mortgage on the automobile. Both the notes and the act of mortgage contain a clause maturing all of the series of notes upon the failure to punctually pay any one of them, and, stipulate for the payment of 25% attorney’s fees, in the event the notes are placed in the hands of an attorney for collection, together with 8% interest from date.
The petition alleges that two of the notes, due respectively April 15th and May 15th, 1926, were unpaid. Judgment was asked for $200.00 with 8% interest and 25% attorney’s fees, with recognition of plaintiff’s lien and privilege, resulting from the chattel mortgage.
The defense, so far as it can be understood, (it is by no means clear), consists of an exception to the jurisdiction, and a denial that the notes referred to, were past due and unpaid.
There was judgment ' for plaintiff as prayed for and defendant has appealed.
The exception to the jurisdiction is obviously without merit, since the suit is one for $200.00, an amount in excess of the minimum jurisdiction of the Civil District Court, where this suit was filed.
As to the question of fact, raised by the defendant, to the effect, that there were no unpaid notes matured at the time the petition was filed, the record is overwhelingly to the contrary. Plaintiff has not asked for damages for frivolous appeal, consequently none will be allowed.
The judgment appealed from is affirmed.